Exhibit 10.7

 

FORM OF STOCK APPRECIATION RIGHT CERTIFICATE

 

No.            

               Shares

 

PARAMETRIC TECHNOLOGY CORPORATION

2000 Equity Incentive Plan

 

Stock Appreciation Right Certificate

 

Parametric Technology Corporation (the “Company”), a Massachusetts corporation,
hereby grants to the person named below a stock appreciation right (“SAR”) under
and subject to the Company’s 2000 Equity Incentive Plan (the “Plan”) on the
following terms and conditions set forth below and those attached hereto and in
the Plan:

 

Name of Grantee:

 

                                                             

Employee ID No.

 

                                                             

Number of Shares:

 

                                                             

Date of Grant:

 

                                                             

Exercise Price:

 

                                                             

 

Vesting Schedule:

     Upon [insert milestone, e.g., date, performance goal, etc.]   , as to
        %,        upon   , as to         %,        upon   , as to         %, and
       upon   , as to         %.

 

Expiration Date:

 

                                                             

 

By acceptance of this SAR, the Grantee agrees to the terms and conditions set
forth above and those attached hereto and in the Plan.

 

GRANTEE

  PARAMETRIC TECHNOLOGY CORPORATION

By:

 

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

        Name:             Title:    



--------------------------------------------------------------------------------

PARAMETRIC TECHNOLOGY CORPORATION 2000 EQUITY INCENTIVE PLAN

 

Stock Appreciation Right Terms And Conditions

 

1. Plan Incorporated by Reference. The SAR is granted pursuant to the terms of
the Plan and may be amended as provided in the Plan. Capitalized terms used and
not otherwise defined in this certificate have the meanings given to them in the
Plan. This certificate does not set forth all of the terms and conditions of the
Plan, which are incorporated herein by reference. The Committee administers the
Plan and its determinations regarding the operation of the Plan are final and
binding. Copies of the Plan may be obtained upon written request without charge
from the Legal Department of the Company.

 

2. Exercisability Schedule. This SAR may be exercised at any time and from time
to time with respect to the number of shares and in accordance with the
exercisability schedule set forth on the face of this certificate. This SAR may
not be exercised as to any shares after the Expiration Date.

 

3. Method of Exercise. The Grantee may exercise this SAR by delivering written
notice of exercise to the Company specifying the number of shares with respect
to which the SAR is being exercised. Promptly following such notice, the Company
will pay to the Grantee an amount which is equal to the excess of the Fair
Market Value of a share of Common Stock on the date of exercise over the
Exercise Price. Such amount may be paid to the Grantee in cash, Common Stock or
other securities of the Company, Awards or other property, at the election of
the Company.

 

4. No Right To Employment. No person shall have any claim or right to be granted
an SAR. Each employee of the Company or any of its Affiliates is an
employee-at-will (that is to say that either the Grantee or the Company or any
Affiliate may terminate the employment relationship at any time for any reason
or no reason at all) unless, and only to the extent, provided in a written
employment agreement for a specified term executed by the chief executive
officer of the Company or his duly authorized designee or the authorized
signatory of any Affiliate. Neither the adoption, maintenance, nor operation of
the Plan nor any SAR hereunder shall confer upon any employee of the Company or
of any Affiliate any right with respect to the continuance of his/her employment
by the Company or any such Affiliate nor shall they interfere with the right of
the Company (or Affiliate) to terminate any employee at any time or otherwise
change the terms of employment, including, without limitation, the right to
promote, demote or otherwise re-assign any employee from one position to another
within the Company or any Affiliate.

 

5. Effect of Grant. Participant shall not have the right to exercise this SAR
with respect to any shares of Common Stock until such time as all the conditions
set forth herein and in the Plan which are required to be met in order to
exercise the SAR have been fully satisfied.

 

6. Change of Control. In order to preserve the Grantee’s rights under this SAR
in the event of a change in control of the Company (as defined by the
Committee), the Committee in its discretion may at any time take one or more of
the following actions: (i) provide for the acceleration of any time period
relating to the exercise of the SAR, (ii) provide for payment to the Grantee of
cash or other property with a Fair Market Value equal to the amount that would
have been received upon the exercise or payment of the SAR had the SAR been
exercised or paid upon the change in control, (iii) adjust the terms of the SAR
in a manner determined by the Committee to reflect the change in control, (iv)
cause the SAR to be assumed, or new rights substituted therefor, by another
entity, or (v) make such other provision as the Committee may consider equitable
to Grantee and in the best interests of the Company.

 

7. SAR Not Transferable. This SAR is not transferable by the Grantee otherwise
than by will or the laws of descent and distribution, and is exercisable, during
the Grantee’s lifetime, only by the Grantee. The naming of a Designated
Beneficiary does not constitute a transfer.

 

8. Termination of Employment or Engagement. If the Grantee’s status as an
employee or consultant of the Company or an Affiliate is terminated for any
reason (voluntary or involuntary), (i) this SAR shall not thereafter become
exercisable as to any additional shares and (ii) if the period of exercisability
for this SAR following such termination has not been specified by the Board, the
vested portion of this SAR shall remain exercisable (to the extent not
previously exercised) for ninety (90) calendar days after the day on which the
Participant’s employment or engagement is terminated, whereupon this SAR shall
terminate; except that -

 

(a) If the Grantee is on military, sick leave or other leave of absence approved
by the Company, his or her employment or engagement with the Company will be
treated as continuing intact if the period of such leave does not exceed ninety



--------------------------------------------------------------------------------

(90) days, or, if longer, so long as the Grantee’s right to reemployment or the
survival of his or her service arrangement with the Company is guaranteed either
by statute or by contract; otherwise, the Grantee’s employment or engagement
will be deemed to have terminated on the 91st day of such leave.

 

(b) If the Grantee’s employment is terminated by reason of his or her retirement
from the Company at normal retirement age, each SAR then held by the Grantee, to
the extent exercisable at retirement, may be exercised by the Grantee at any
time within three (3) months after such retirement unless terminated earlier by
its terms.

 

(c) If the Grantee’s employment or engagement is terminated by reason of his or
her death, each SAR then held by the Grantee, to the extent exercisable at the
date of death, may be exercised at any time within one year after that date
(unless terminated earlier by its terms) by the person(s) to whom the Grantee’s
stock rights hereunder pass by will or by the applicable laws of descent and
distribution.

 

(d) If the Grantee’s employment or engagement is terminated by reason of his or
her becoming permanently and totally disabled, each SAR then held by the
Grantee, to the extent exercisable upon the occurrence of permanent and total
disability, may be exercised by the Grantee at any time within one (1) year
after such occurrence unless terminated earlier by its terms. For purposes
hereof, an individual shall be deemed to be “permanently and totally disabled”
if he or she is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months. Any determination of
permanent and total disability shall be made in good faith by the Company on the
basis of a report signed by a qualified physician.

 

9. Compliance with Securities Laws. It shall be a condition to the Grantee’s
right to exercise this SAR that the Company may, in its discretion, require that
such steps, if any, as counsel for the Company shall consider necessary to
comply with any law applicable to such exercise shall have been taken by the
Company or the Grantee, or both. The certificates representing any shares
issuable upon exercise of this SAR may contain such legends as counsel for the
Company shall consider necessary to comply with any applicable law.

 

10. Payment of Taxes. The Grantee shall pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld with respect to the exercise of this SAR no later than the date of the
event creating the tax liability. The Company and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind due to the Grantee. In the Committee’s discretion, the minimum tax
obligations required by law to be withheld with respect to the exercise of the
SAR may be paid in whole or in part in shares of Common Stock valued at their
Fair Market Value on the date of retention.

 

Adopted: February 10, 2000